DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation "a height of the second gate structure is different than the first gate structure" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read, “a height of the second gate structure is different [[than]] from a height of the first gate structure”
Claim 20 is rejected as depending from claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ching (US PGPub 2016/0104765) in view of Glass (US PGPub 2018/0151677), Moroz (US PGPub 2015/0370949), Hsu (US PGPub 2020/0006478), and Ando (US PGPub 2017/0148890) as evidenced by Peng (US PGPub 2017/0104061).
Regarding claim 1, Ching discloses in Fig. 14, a semiconductor structure comprising:
a first vertical structure with alternating first and second nanosheet layers (para. [0047]: one of four fins comprising alternating layers; para. [0043-0045]:  second nano-sheet Si channel layers 206 & 210; and first nano-sheet SiGe removable layers 204 & 208) over a substrate (202, para. [0045]), wherein the first vertical structure comprises:
a first portion (1010, Fig. 10, para. [0061]: source/drain regions); and
a second portion (channel portion) with the second nano-sheet layers (206 & 210) extending through the second portion (Fig. 12, para. [0066-0067]: voids 1210 and nano-sheet channels 1320, also typically referred to as nanowires);
a gate structure (1420, Fig. 14, para. [0069]) over the second portion of the first vertical structure, wherein the gate structure surrounds the second nano-sheet layers of the second portion of the first vertical structure.
Ching appears not to explicitly disclose a fin over a substrate; and that the gate structure is over a portion of the fin, wherein the gate structure surrounds a top and a side portion of the fin.
Glass discloses in Figs. 2J-K (para. [0025-0026]: finfet) and Fig. 3C (para. [0031]: nanowire), forming an integrated circuit via a similar replacement gate process to that of Ching, and with a combination of nanowire and finfet transistors to tailor the transistor performance to the particular application (para. [0031]). With regard to finfet and transistor design and performance details, note Moroz, which discloses in Figs. 1-5, different numbers of fins (Fig. 1B, para. [0077-0078]), and different nanowire (i.e. nano-sheet) configurations, including total number of nanowires of varying stacked height and fin number (Figs. 2-3, para. [0085-0086], [0090-0091] & [0097-0101]), as well as individual and stacked nanowire width (Figs. 4-5, para. [0103-0112]); so as to enable fine adjustment of individual transistor characteristic such as drive current (para. [0095, [0107] & [0112]) while optimizing device manufacturability (para. [0108]:  e.g. fin height vs width high-aspect ratio patterning). Moroz also notes that gate conductor 150 may be implemented as separate and isolated gates connected by metal layers (para. [0073]). See Hsu, Figs. 5A-B & 14, para [0032], as an exemplary implementation of nano-sheet vertical structures having different widths.  It is well-understood that the nano-sheet/nanowire transistors gate control can be greater due to the smaller practical nano-sheet thickness, which is determined by deposition and etch contraints, vs. the finfet width, which is limited by lithography minimum patterning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any number of combinations of finfets and nanowires as in Glass, including nanowires of different widths (or height) as suggested by Moroz & Hsu, as the vertical structures of Ching to enable fine adjustment of transistor characteristics and improve manufacturability.  In so doing, there is a fin over a substrate; and that the gate structure is over a portion of the fin, wherein the gate structure surrounds a top and a side portion of the fin.
Ching as combined appears not to explicitly disclose that the first portion has the alternating first and second nano-sheet layers; and the second nano-sheet layers from the first portion extend through the second portion. 
Ando discloses in Fig. 14 and para. [0063-0064], epitaxial growth of S/D regions 244 directly on the alternating layer stack fin 212 without stack removal in the S/D region, which simplifies the process by elimination of the end portion removal of Ching Figs. 7-9.  As further evidence, see Peng, Figs. 3, 9 & 10, and para. [0018] & [0039] which identically discloses growth of source/drain stressors 932 on end portions of fins 310 comprising alternating SiGe/Si layers 102a/102b of the fin. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to epitaxially grow S/D regions as in Ando, directly on the alternating layers without prior removal to simplify the process, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.)  In so doing, the first portion (S/D) has the alternating first and second nano-sheet layers; and the second nano-sheet layers from the first portion extend through the second portion (channel).
Regarding claim 2, Ching as combined therein discloses a source/drain epitaxial stack on the first portion of the first vertical structure and adjacent the gate structure (as in Ando and Peng); and another source/drain epitaxial stack on the fin and adjacent to the gate structure.
Regarding claim 3, Ching as combined therein discloses that a width of the first vertical structure is equal to or wider than a width of the fin (as per Moroz and Hsu, nano-sheet transistor widths are widened to increase overall current drive while finfet devices are patterned at minimum dimension because the channel is only vertical along the fin surface and the thinner body allows for full depletion).
Regarding claim 4, Ching therein discloses that the width of the first vertical structure is equal to a width of the second nano-sheet layers (the first vertical structure comprising the stack of first and second nano-sheet layers).
Ching as combined appears not to explicitly disclose that the width ranges from about 4 nm to about 50 nm.
Absent a showing of criticality with respect to the width of the nano-sheet layers (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the width through routine experimentation in order to achieve transistor current drive characteristics and manufacturability.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Ching as combined therein discloses another vertical structure over the substrate, wherein the another vertical structure comprises: a first portion with the alternating first and second nano-sheet layers; and a second portion with the second nano-sheet layers of the another vertical structure, wherein a width of second nano-sheet layers of the another vertical structure is different from the width of the second nano-sheet layers of the first vertical structure (as per Moroz and Hsu, nano-sheet transistors of arbitrary widths).
Regarding claim 6, Ching therein discloses that a pitch of the first nano-sheet layers is based on a thickness of the second nano-sheet layers, and wherein a pitch of the second nano-sheet layers is based on a thickness of the first nano-sheet layers (inherent in the process).
Regarding claim 7, Ching therein discloses that the first nano-sheet layers comprise silicon- germanium and the second nano-sheet layers comprise silicon (para. [0043-0045]:  second nano-sheet Si channel layers 206 & 210; and first nano-sheet SiGe removable layers 204 & 208).
Regarding claim 8, Ching as combined therein discloses that the first nano-sheet layers comprise silicon- germanium and the second nano-sheet layers comprise silicon (Glass, para. [0030]:  the various nano-sheet transistors are formed with Si channels for NMOS devices and SiGe channels for PMOS devices, thus producing CMOS transistors from the same process stacks.).
Regarding claim 9, Ching therein discloses that the first and second nano-sheet layers comprise different epitaxially grown materials (para. [0043-0045]:  second nano-sheet Si channel layers 206 & 210; and first nano-sheet SiGe removable layers 204 & 208).
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ching in view of Glass, Moroz, Hsu, and Ando, as evidenced by Peng, and further in view of Witters (US PGPub 2017/0025314).
Regarding claim 10, Ching as combined appears not to explicitly disclose that a top surface of the first and second nano-sheet layers are parallel to a (100) crystal plane.
Absent a showing of criticality with respect to the crystal orientation of the nano-sheet layers (a result effective variable, see Witters, para. [0092-0094]:  removal of sacrificial layers in making nano-sheet device structures is dependent upon crystal plane etch rates and should be chosen based upon final device requirements), it would have been obvious to a person of ordinary skill in the art at the time of the invention to set the crystal orientation through routine experimentation in order to achieve desired transistor characteristics and manufacturability.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 11-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ching (US PGPub 2016/0104765) in view of Glass (US PGPub 2018/0151677), Moroz (US PGPub 2015/0370949), Hsu (US PGPub 2020/0006478), and Ando (US PGPub 2017/0148890) as evidenced by Peng (US PGPub 2017/0104061), Rachmady (US PGPub 2013/0341704), and Sun (US PGPub 2017/0162442).
Regarding claim 11, Ching discloses in Fig. 14, a semiconductor structure comprising:
a first vertical structure with alternating first and second nanosheet layers (para. [0047]: one of four fins comprising alternating layers; para. [0043-0045]:  second nano-sheet Si channel layers 206 & 210; and first nano-sheet SiGe removable layers 204 & 208) over a substrate (202, para. [0045]), wherein the first vertical structure comprises:
a first portion (1010, Fig. 10, para. [0061]: source/drain regions); and
a second portion (channel portion) without the first nano-sheet layers (SiGe sacrificial layers 204 & 208) and with the second nano-sheet layers (206 & 210) extending through the second portion (Fig. 12, para. [0066-0067]: voids 1210 and nano-sheet channels 1320, also typically referred to as nanowires); and 
a first gate structure (1420, Fig. 14, para. [0069]) surrounding top, bottom, and side surfaces of each of the second nano-sheet layers of the second portion of the first vertical structure.
Ching appears not to explicitly disclose a fin over a substrate; and a second gate structure surrounding a portion of the fin.
Glass discloses in Figs. 2J-K (para. [0025-0026]: finfet) and Fig. 3C (para. [0031]: nanowire), forming an integrated circuit via a similar replacement gate process to that of Ching, and with a combination of nanowire and finfet transistors to tailor the transistor performance to the particular application (para. [0031]). With regard to finfet and transistor design and performance details, note Moroz, which discloses in Figs. 1-5, different numbers of fins (Fig. 1B, para. [0077-0078]), and different nanowire (i.e. nano-sheet) configurations, including total number of nanowires of varying stacked height and fin number (Figs. 2-3, para. [0085-0086], [0090-0091] & [0097-0101]), as well as individual and stacked nanowire width (Figs. 4-5, para. [0103-0112]); so as to enable fine adjustment of individual transistor characteristic such as drive current (para. [0095, [0107] & [0112]) while optimizing device manufacturability (para. [0108]:  e.g. fin height vs width high-aspect ratio patterning). Moroz also notes that gate conductor 150 may be implemented as separate and isolated gates connected by metal layers (para. [0073]). See Hsu, Figs. 5A-B & 14, para [0032], as an exemplary implementation of nano-sheet vertical structures having different widths.  It is well-understood that the nano-sheet/nanowire transistors gate control can be greater due to the smaller practical nano-sheet thickness, which is determined by deposition and etch contraints, vs. the finfet width, which is limited by lithography minimum patterning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any number of combinations of finfets and nanowires as in Glass, including nanowires of different widths (or height) as suggested by Moroz & Hsu, as the vertical structures of Ching to enable fine adjustment of transistor characteristics and improve manufacturability.  In so doing, there is a fin over a substrate; and a second gate structure surrounding a portion of the fin.
Ching as combined appears not to explicitly disclose that the first portion has the alternating first and second nano-sheet layers. 
Ando discloses in Fig. 14 and para. [0063-0064], epitaxial growth of S/D regions 244 directly on the alternating layer stack fin 212 without stack removal in the S/D region, which simplifies the process by elimination of the end portion removal of Ching Figs. 7-9.  As further evidence, see Peng, Figs. 3, 9 & 10, and para. [0018] & [0039] which identically discloses growth of source/drain stressors 932 on end portions of fins 310 comprising alternating SiGe/Si layers 102a/102b of the fin. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to epitaxially grow S/D regions as in Ando, directly on the alternating layers without prior removal to simplify the process, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.)  In so doing, the first portion (S/D) has the alternating first and second nano-sheet layers.
Ching as combined appears not to explicitly disclose that the second portion has a different number of second nano-sheet layers from the first portion.
Rachmady discloses in Figs. 2A-K adjusting the number of nano-sheet layers in a vertical structure by removing an uppermost nanowire (213B, Figs. 2H-I, para. [0053]) only in the channel region and not in the source/drain region after removing a sacrificial gate (230, Fig. 2E, para. [0048]) and etching the sacrificial layers (212, Fig. 2F, para. [0050]) to form suspended nano-sheet layers (210, fig. 2F, para. [0050]), to adjust the drive strength of the transistor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the uppermost nano-sheet layer only in the channel region as in Rachmady in Ching as combined, to adjust the drive strength of the transistor.  In so doing, the second portion (channel regions) has a different number of second nano-sheet layers (channel layers) from the first portion (S/D).
Ching as combined appears not to explicitly disclose that the second gate structure (over the fin) is taller than the first gate structure (over the nanowires).
Sun discloses in Figs. 6, 9 & 10, forming gate-all-around nanowire transistors having arbitrarily different number of stacked nanowires and gates of different heights (Fig. 6, para. [0073-0075]) on the same substrate to provide different drive characteristics (para. [0005]).  Sun further discloses in Fig. 9 and para. [0087], that distinct devices with different top channel levels formed in laterally separate regions form respective gate electrodes with coplanar respective top surfaces by simple blanket deposition and planarization.  Additionally, in Fig. 10 and para. [0090-0091], gate electrodes with top surfaces adjusted to the height of the device channel stack have stress layers (169 & 269) applied to tailor current drive for each device.  Sun also discloses that separating the vertical position of the circuit elements serves to decrease parasitic capacitive coupling (para. [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the gate electrodes for the arbitrarily differing height finfets and nanowire stack devices in Ching as combined (a taller finfet compared to a nanowire stack in Ching as combined) as suggested in Sun, whereby gates are simultaneously formed by blanket deposition and planarization, before recessing to appropriate height for each device to reduce parasitic capacitive coupling and/or allow for effective application of stress via stressor layers.  The Examiner notes that “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” (MPEP 2144.01).  In so doing for the case of a finfet with a higher channel than a stacked nanowire, the second gate structure (over the fin) is taller than the first gate structure (over the nanowires).
Regarding claim 12, Ching as combined therein discloses a source/drain epitaxial stack on the first portion of the first vertical structure and adjacent the first gate structure (as in Ando and Peng); and another source/drain epitaxial stack on the fin and adjacent to the second gate structure.
Regarding claim 13, Ching as combined therein discloses another vertical structure over the substrate, wherein the another vertical structure comprises: a first portion with the alternating first and second nano-sheet layers (S/D); and a second portion with an equal number of second nano-sheet layers as the first portion (arbitrary number of channel layers including not removing any channel layers of a stack in a device), a third gate structure surrounding each of the second nano-sheet layers of the second portion of the another vertical structure, wherein the third gate structure is taller than the first gate structure (as the upper nano-sheet channel layers have not been removed and the device is thus taller).
Regarding claim 14, Ching therein discloses that a width of the another vertical structure is equal to a width of the first vertical structure (all stacks have identical widths in Ching).
Regarding claim 15, Ching as combined therein discloses that a width of the another vertical structure is different from a width of the first vertical structure (nanowire widths are arbitrarily adjusted as per Moroz and Hsu).
Regarding claim 16, Ching as combined therein discloses that the second portion of the first vertical structure has fewer second nano-sheet layers than the second portion of the another vertical structure (as in the rejection of claim 13, the upper nano-sheet channel layers in the another vertical structure have not been removed).
Regarding claim 17, Ching as combined therein discloses that the first nano-sheet layers comprise silicon- germanium and the second nano-sheet layers comprise silicon (Glass, para. [0030]:  the various nano-sheet transistors are formed with Si channels for NMOS devices and SiGe channels for PMOS devices, thus producing CMOS transistors from the same process stacks.).
Regarding claim 18, Ching as combined appears not to explicitly disclose that each of the first and second nano-sheet layers have a thickness that ranges from about 5 nm to about 20 nm.
Absent a showing of criticality with respect to the thickness of the nano-sheet layers (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve transistor current drive characteristics, e.g. channel depletion, manufacturability, e.g. gate formation between channels, and cost, e.g. growth time.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 19 and 20, Ching discloses in Fig. 14, a semiconductor structure comprising:
a first vertical structure with alternating first and second nano-structure layers (para. [0047]: one of four fins comprising alternating layers; para. [0043-0045]:  second nano-sheet Si channel layers 206 & 210; and first nano-sheet SiGe removable layers 204 & 208) over a substrate (202, para. [0045]), wherein the first vertical structure comprises:
a channel region having a plurality of the first nano-structure layers (206 & 210 Si channel layers) extending through the channel region (Fig. 12, para. [0066-0067]: voids 1210 and nano-sheet channels 1320, also typically referred to as nanowires); and 
a source/drain region (1010, Fig. 10, para. [0061]: source/drain regions); and
a first gate structure (1420, Fig. 14, para. [0069]) surrounding top, bottom, and side surfaces of each of the plurality of first nano-structure layers of the channel region of the first vertical structure.
Ching appears not to explicitly disclose a fin over a substrate; and a second gate structure surrounding a portion of the fin.
Glass discloses in Figs. 2J-K (para. [0025-0026]: finfet) and Fig. 3C (para. [0031]: nanowire), forming an integrated circuit via a similar replacement gate process to that of Ching, and with a combination of nanowire and finfet transistors to tailor the transistor performance to the particular application (para. [0031]). With regard to finfet and transistor design and performance details, note Moroz, which discloses in Figs. 1-5, different numbers of fins (Fig. 1B, para. [0077-0078]), and different nanowire (i.e. nano-sheet) configurations, including total number of nanowires of varying stacked height and fin number (Figs. 2-3, para. [0085-0086], [0090-0091] & [0097-0101]), as well as individual and stacked nanowire width (Figs. 4-5, para. [0103-0112]); so as to enable fine adjustment of individual transistor characteristic such as drive current (para. [0095, [0107] & [0112]) while optimizing device manufacturability (para. [0108]:  e.g. fin height vs width high-aspect ratio patterning). Moroz also notes that gate conductor 150 may be implemented as separate and isolated gates connected by metal layers (para. [0073]). See Hsu, Figs. 5A-B & 14, para [0032], as an exemplary implementation of nano-sheet vertical structures having different widths.  It is well-understood that the nano-sheet/nanowire transistors gate control can be greater due to the smaller practical nano-sheet thickness, which is determined by deposition and etch contraints, vs. the finfet width, which is limited by lithography minimum patterning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any number of combinations of finfets and nanowires as in Glass, including nanowires of different widths (or height) as suggested by Moroz & Hsu, as the vertical structures of Ching to enable fine adjustment of transistor characteristics and improve manufacturability.  In so doing, there is a fin over a substrate; and a second gate structure surrounding a portion of the fin.
Ching as combined appears not to explicitly disclose that at least some of the plurality of first nano-structure layers extends into the source/drain region. 
Ando discloses in Fig. 14 and para. [0063-0064], epitaxial growth of S/D regions 244 directly on the alternating layer stack fin 212 without stack removal in the S/D region, which simplifies the process by elimination of the end portion removal of Ching Figs. 7-9.  As further evidence, see Peng, Figs. 3, 9 & 10, and para. [0018] & [0039] which identically discloses growth of source/drain stressors 932 on end portions of fins 310 comprising alternating SiGe/Si layers 102a/102b of the fin. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to epitaxially grow S/D regions as in Ando, directly on the alternating layers without prior removal to simplify the process, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.)  In so doing, at least some of the plurality of first nano-structure layers extends into the source/drain region.
Ching as combined appears not to explicitly disclose that the source/drain region comprises a different number of the plurality of first nano-structure layers than the channel region.
Rachmady discloses in Figs. 2A-K adjusting the number of nano-sheet layers in a vertical structure by removing an uppermost nanowire (213B, Figs. 2H-I, para. [0053]) only in the channel region and not in the source/drain region after removing a sacrificial gate (230, Fig. 2E, para. [0048]) and etching the sacrificial layers (212, Fig. 2F, para. [0050]) to form suspended nano-sheet layers (210, fig. 2F, para. [0050]), to adjust the drive strength of the transistor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the uppermost nano-sheet layer only in the channel region as in Rachmady in Ching as combined, to adjust the drive strength of the transistor.  In so doing, the source/drain region comprises a different number of the plurality of first nano-structure layers than the channel region.
Ching as combined appears not to explicitly disclose that a height of the second gate structure (over the fin) is different from a height of the first gate structure (over the nanowires).
Sun discloses in Figs. 6, 9 & 10, forming gate-all-around nanowire transistors having arbitrarily different number of stacked nanowires and gates of different heights (Fig. 6, para. [0073-0075]) on the same substrate to provide different drive characteristics (para. [0005]).  Sun further discloses in Fig. 9 and para. [0087], that distinct devices with different top channel levels formed in laterally separate regions form respective gate electrodes with coplanar respective top surfaces by simple blanket deposition and planarization.  Additionally, in Fig. 10 and para. [0090-0091], gate electrodes with top surfaces adjusted to the height of the device channel stack have stress layers (169 & 269) applied to tailor current drive for each device.  Sun also discloses that separating the vertical position of the circuit elements serves to decrease parasitic capacitive coupling (para. [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the gate electrodes for the arbitrarily differing height finfets and nanowire stack devices in Ching as combined (a taller finfet compared to a nanowire stack in Ching as combined) as suggested in Sun, whereby gates are simultaneously formed by blanket deposition and planarization, before recessing to appropriate height for each device to reduce parasitic capacitive coupling and/or allow for effective application of stress via stressor layers.  The Examiner notes that “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” (MPEP 2144.01).  In so doing for the case of a finfet with a higher channel than a stacked nanowire, a height of the second gate structure (over the fin) is different from (i.e. taller than) a height of the first gate structure (over the nanowires).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891 

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891